DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.

Claim Rejections - 35 USC § 112
Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In Claim 2, see steps a1-a2, e1-e4, and h1-h3.  While the term of preferably has been removed by the applicants in the latest amendment, there are conflicting ranges with a broad range/limitation followed by a narrower range/limitation.  This is due to the claim having the one or more conditions which would include the broader and narrower claim limitations from the aforementioned steps.
Specifically in claim 2, regarding the broad recitations: 
steps a1 (of the polymeric material being of polypropylene type), 
steps e1 (length of more than 20 mm), 
e3 (length of less than 250 mm), and 
h1 (ratio of 10-50 Nm3), 
and the claim also recites of the narrower limitation in steps: 
a2 (polymeric material being of polypropylene type and exhibiting a MFI between 15 and 70 g/10 min, when determined according to ASTM 1237-(4) (230 C/2.16 kg)), 
e2 (length more than 40 mm), 
e4 (length less than 150 mm), and 
h2 (ration from 20-30 Nm3). 
These steps respectively, display the features that are narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 7 recites the limitation “a first”, it is unclear what this term is directed as to the particular element that is claimed.  It is assumed that this was meant to be claiming a first drawing channel portion after reviewing claim 8.
Claim 8 recites the limitation "said first drawing channel portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that this element is first being taught in claim 7 regarding “a first” in regards to the drawing channel portion.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Here, in claims 1 and 3, means plus function have been invoked, with:
Claim 1 having: 
“means for creating air flows at predetermined flow rates for air with predetermined temperatures”.
Claim 3 having: 
“means for providing meltable polymeric material”, 
“means for creating air flow”, 
“means for providing and delivering fibrous material”, and 
“means for collecting fibers thereby forming said fiber containing web”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (US 2003/0114066).

In regards to claim 1, Clark discloses a method for forming a fiber containing web, (claim 1; Fig. 1) said fiber containing web comprising spunmelt fibers; 
fibrous material, preferably cellulosic pulp material; (claim 2; par. [0038]) 
said method comprising the steps of 
(i) providing 
- a supply unit for polymeric material (see polymer A and polymer B, Fig. 1); 
- a supply unit of fibrous material; 
- a filament forming unit comprising a melt-extruder for said polymeric material and a die head (see teaching of extruders, par. [0014]); 
- a fibrous material delivery unit; (see Fig. 1; par. [0049], [0050]) 
- a drawing unit comprising a filament infeed; (see FDU 25, see [0008]); 
at least one, preferably two fibrous material infeed(s); 
a drawing channel; 
and a drawing channel outlet; (see teaching of the fibers being drawn, par. [0008]) 
- a collection unit (see belt 27 as the collection unit); 
- means for creating air flows at predetermined flow rates for air with predetermined temperatures (see vortex formed at 57, from source 24, see [0056]-[0057]); and 
(ii) forming filaments (see fibers 23, [0052], see Fig. 2) of polymeric material in said filament forming unit; 
(iii) transferring said formed filaments to said a filament entry slot of said drawing unit, thereby quenching and drawing said filaments by a first air flow, (Fig. 1; par. [0049], [0050]) whereby it further comprises the steps of 
(iv) suspending said fibrous material in an additional air flow and transferring said fibrous material in said air flow to said fibrous material infeed(s) of said drawing unit whereby said fibrous material infeed(s) is/are separate from said filament infeed; 
(v) feeding said filaments and said fibrous material into said drawing channel; 
(vi) creating an air flow (see cyclonic vortex formed, [0056]) in said drawing channel thereby mixing said fibrous material and said filaments, and 
(vii) collecting said mixed spunmelt fibers and fibrous material on a collection unit, thereby forming said fiber containing web. (par. [0008], par. [0050]; Fig. 1).  See also teaching of the FDU in Fig. 2.

In regards to claim 3 of an apparatus, see teaching by Clark in claim 1, such as the drawing unit.  See also [0038] and [0041].

In regards to claim 7 is directed to the drawing channel comprises of a first drawing channel portion and a diffusor portion, see Clark [0008], and also Fig. 2, see 51 of the drawing zone, with the different areas including the FDU 25, the divergence point 55.  These features taught in Clark teaches the claimed portions of the drawing channel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark as applied to claim 1 above.
In regards to claim 2, the Clark reference encompasses the minimum needs for the prior art to fulfill one criteria.  Here, the interpretation can include that the fibrous material being a cellulosic pulp material, and here in Clark, see para. [0038] and [0041], regarding the pulp fibers that include cellulose fibers, further Clark having the teaching regarding the polypropylene for the polymeric material, see para. [0015].  Thus, it would have been obvious for one of ordinary skill in the art to recognize that Clark includes meeting one of the conditions from the claimed group of conditions which in this case is of the cellulosic pulp material being the cellulose fibers, and of the polypropylene that corresponds to the claimed olefinic polymeric materials, regarding the polypropylene type.

Claims 4-6 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark as applied to claim 3 above, and further in view of Betz (US 2012/0285134).
In regards to claims 4-6, and 10-18, specifically, claims 4 and 10 which are directed to features regarding the width of the air flow infeed, claims 5 are 11 are directed to the exit slot dimension, claim 6 is directed to the ratio of the exit gap width to width of the air flow infeed, while claims 12-15 direct to exit slot, exit gap width features, and claims 16-18 are directed to the ratio of exit gap width to width of air flow infeed. 
Clark does not provide the specific dimension features of these elements

However, in Betz, there is teaching regarding the ratio of the inlet port and of the infeed opening of having a ratio between 2.0-0.5 and also between 1.4 and 0.8 (corresponds to the claimed ratio of exit gap to air flow infeed).  Further, see teaching of air nozzle and inlet port of spindle being space between 2-6 mm, see para [0012]. See diameter of air inlet port 10 having 4-12 mm, see [0033].  The width of the opening being 5-12 mm, see para. [0041] (see claimed teaching of exit slot dimensions).  Here, the Betz feature teaches of different dimensions of the elements of the drawing unit in the formation of the spinning unit in forming a fiber yarn.  Here, the Betz teaching includes different ranges of the dimensions regarding the air flow infeed and of the exit and further of different ratios between the ports, which can be applied to the features of the elements of Clark in regards to the desired operating conditions upon the fibers as taught by Betz.  Here, the air jet spinning machines is taught regarding for producing fibers into yarns having a strength as high as possible, see para. [0004] and [0018].
Here, in regards to the exit slot dimension, Betz includes dimensions that would overlap the claimed exit gap width.  In regards to the claimed ratio, Betz teaches of a ratio that encompasses the claimed ratios that are less than the claimed amounts.  Here, it would have been obvious for one of ordinary skill in the art to recognize the overlapping ranges in Betz as being taught and further to modify Betz of the ranges to further encompass the remaining the claimed ranges in order to modify the operating conditions in the apparatus.  In regards to the width of the air inflow feed, Betz teaches of a range for the dimensions of the air inflow feed though it is larger than the claimed ranges.  In regards to the claimed dimensions, Betz also teaches of ranges of the dimensions wherein it would have been obvious for one of ordinary skill in the art to modify the dimension of Betz particularly in adjusting the operating conditions upon the fiber. 
	It would have been obvious for one of ordinary skill in the art to modify the apparatus of Clark with the dimensions as taught by Betz in order to adjust for the desired strength of the fibers, see [0004] and [0018].

In regards to claim 9 which is a directed to a method claim that uses claim 4

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark as applied to claim 7 above, and further in view of Busscher (US 2011/0300379).
In regards to claim 8 which is directed to an air gap at transition region from first drawing channel portion to the diffusor portion.
Here, the Clark in view of Betz reference teaches of features and as seen Fig. 1 of Clark, there includes gap between the spinning orifices to the FDU, and further from the FDU to the collection surface (forming wire 27).  Though, the Clark and Betz reference do not specifically state of the term air gap.
Further, Busscher teaches of an air gap between spinning orifices and coagulation bath, 6 mm, see [0040].  Here, in this regards, the term of the air gap, it would have been obvious for one of ordinary skill in the art to recognize the features between the FDU to the collection surface of Clark and in the spinning orifice to the FDU unit is recognized to the air gap taught by Busscher reference in regards to the transition region between the portions of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, see also of particular note:
Berrigan et al (US 9139940), (US 7807591), and Fox et al (US 7947142) teaching of forming webs that include air flow prior to the collection unit.
Conrad (US 8246898) teaches fiber forming device with draw unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744